Citation Nr: 1526136	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-36 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA special monthly pension benefits in the amount of $2,514.00, to include the question of whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, D.R.


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 
INTRODUCTION

The Veteran had active military service from November 1950 to November 1952.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2014 determination from the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota 

The Veteran testified at a hearing before the Board in May 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a December 2012 rating decision, the Veteran was granted a non-service connected pension in the amount of $1,257.00 per month effective January 1, 2013.  

2.  The grant of the non-service connected pension was based upon income verification and medical expenses submitted by the Veteran, which determined that he had medical expenses in the amount of $41,157.00.  

3.  The Veteran was informed in an April 2014 letter, that his pension benefits were terminated based upon a change of his dependency status.  An overpayment was created because the PMC decided that he had medical expenses less than $41,157.00 and therefore did not meet the income level threshold, even though the Veteran's financial situation had changed during the period in question.  

4.  The erroneous payment of VA non-service connected pension benefits to the Veteran was solely due to the RO's interpretation of which medical expenses could be deducted from the Veteran's income.  The Veteran bore no fault in the creation of the overpayment and there is no evidence of fraud, misrepresentation, or bad faith.  The overpayment was not validly created


CONCLUSIONS OF LAW

1.  The overpayment in the amount of $2,514.00 of VA non-service connected pension benefits was not properly created, as it was solely the result of VA administrative error.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.963a, 3.102, 3.500(b) (2014).

2.  There remains no question of law or fact for the Board to resolve regarding the waiver of the overpayment in the amount $2,514.00.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension benefits are payable to a Veteran of a period of war who is permanently and totally disabled due to nonservice-connected disabilities.  38 U.S.C.A. § 1521.  These benefits are payable at certain rates reduced by the amount of the Veteran's annual income.  Id.  Payments of any kind from any source will be counted as income during the period in which received unless specifically excluded.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Unreimbursed medical expenses in excess of five percent of the maximum annual pension rate (MAPR) are deducted from income.  38 C.F.R. § 3.272(g).  In light of the aforementioned, the Veteran is required to report to VA in writing any material change or expected change in net worth, income, or other circumstance that affects the payment of pension.  38 U.S.C.A. § 1506(3); 38 C.F.R. §§ 3.277(b), 3.660(a).  The Veteran also is required to report unreimbursed medical expenses.

 An overpayment is created when a payee Veteran has received monetary benefits to which he is not entitled.  38 C.F.R. § 1.962.  Overpayments created by the retroactive discontinuance of benefits will be subject to recovery from the debtor Veteran unless waived.  38 C.F.R. § 3.660(a)(3).  Prior to consideration of waiver, any challenge raised concerning either the existence of or the amount of an overpayment must be resolved.  38 C.F.R. § 1.911(c)(1); Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In order for the Board to determine whether the overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question, and if there was no legal entitlement, it must then be shown that VA was not solely responsible for the Veteran being paid benefits erroneously.

Under 38 U.S.C.A. § 5112(b)(10), however, the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  Stated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award.  Neither the Veteran's actions nor failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112(b) ; 
38 C.F.R. § 3.500(b)(1); Jordan v. Brown, 10 Vet. App. 171 (1997).  Thus, the question is whether the overpayment at issue was solely due to error on the part of VA.

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  Sole administrative error, however, may be found to occur only in cases where the veteran neither had knowledge of, nor should have been aware of, the erroneous award. Further, such error contemplates that neither the veteran's actions nor his/her failure to act contributed to payment pursuant to an erroneous award. 38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

Waiver of recovery of an overpayment is precluded if there is an indication of fraud, misrepresentation, or bad faith on the part of the debtor Veteran or another interested person.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b); Ridings v. Brown, 6 Vet. App. 544 (1994).  In contrast, recovery must be waived if it would be against equity and good conscience.  38 U.S.C.A. § 5302(a).  Equity and good conscience means arriving at a fair decision between the debtor Veteran and the government. 38 C.F.R. § 1.965(a).   In making a determination in this regard, all relevant factors shall be considered.  Such factors include: (1) whether the actions of the debtor Veteran contributed to the creation of the debt, (2) balancing, or weighing, of the debtor Veteran's fault against that of VA, (3) whether recovery would pose an undue hardship depriving the debtor or his family of basic necessities, (4) whether recovery would defeat the purpose, or nullify the objective, for which benefits were intended, (5) whether failure to recover would result in unjust enrichment, or unfair gain, to the debtor Veteran, and (6) whether the debtor Veteran changed position to his detriment, such as relinquishment of a valuable right or incurrence of a legal obligation, due to his reliance on benefits.  38 C.F.R. § 1.965(a).  

The Veteran prevails if the evidence supports his claim or is in relative equipoise but does not prevail when it is against his claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Board must explain what evidence it finds to be persuasive and unpersuasive and explain why any evidence favorable to the Veteran is unpersuasive.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Only the most relevant evidence is discussed by the Board herein, however, even though all the evidence has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran believes that the creation of the overpayment is not valid.  Specifically, at the Veteran's hearing in May 2015, the Veteran asserted that he was told by the VA that he would be entitled to a monthly non-service connected pension.  This amount was determined based upon the financial and medical evidence submitted by the Veteran.  More than one year later, the VA informed him that he was not entitled to such monthly pension and this determination was concluded from the very same evidence his grant was based upon.  It is the Veteran's contention that the overpayment was not valid, or if it is valid, it was not due to any fault on his part to include fraud, misrepresentation, or bad faith.  

On December 18, 2012, the Veteran received a letter from the PMC that he would be entitled to receive $1,257.00 in non-service connected pension benefits.  He was being paid as a Veteran with one dependent.  The effective date of payment was January 1, 2013.  The Veteran was granted the benefit because he was age 65 or older; or a patient in a nursing home; or in receipt of disability Social Security benefits.  He was unable to receive an additional allowance for aid and attendance, because the medical evidence submitted was for his spouse.  

The evidence that the PMC used to grant this benefit included the following: the Veteran's claim; VA-Form 21-686c Declaration of Status of Dependents; VA-Form 21-2680 Examination for Housebound Status or Permanent need for Regular Aid and Attendance; military discharge documents; physicians' letter; care expense statement; and a cover letter.  

The letter then states that the PMC did income verification in order to grant his award.  Income counted was $6,298 of annual social security benefits received by the Veteran; $21,989 annual retirement income received by the Veteran; $12,241.00 annual retirement income received by the Veteran's spouse and $1,050.00 annual interest income received by the Veteran's spouse.  

The PMC deducted medical expenses in the amount of $41,157.00, which represented the amount the Veteran paid in Medicare Part B premiums, private medical insurance, and the Veteran's spouses in home care as a continuing deduction starting January 1, 2013.  These deductions reduced the Veteran's countable income to $1,237.00.  

On January 14, 2013, the Veteran received a letter from the PMC stating that he would no longer be required to complete an annual Eligibility Verification Report (EVR) form to continue receiving VA pension benefits.  However, the Veteran was told that he was still responsible for notifying the VA of any change in income.  
After the death of the Veteran's spouse in February 2013, the Veteran sent itemized medical expenses from to the VA detailing the amount he spent on medical expenses and the amount of benefit received from the VA in January 2013 and February 2013.  Additionally, the Veteran also submitted receipts for the long-term care received.  

In January 2014, the PMC sent a letter to the Veteran notifying him that they were still working on his claim for an earlier effective date and special monthly compensation.  This letter informed the Veteran that his previous award had been suspended and that they were considering terminating his benefits effective January 1, 2013 if they did not receive the documentation requested.  The letter stated that under liberalizing law, the Veteran might have been entitled to VA Pension from December 6, 2011 through December 31, 2012.  If the Veteran wanted to be considered for this VA Pension, he would have to complete certain forms.  The Veteran was also asked to submit evidence of unreimbursed medical expenses for the periods of December 6, 2011 to December 31, 2012; January 2013 to December 31, 2013, and January 1, 2014 to December 31, 2014.  It was noted that they were counting $41,157.00 in continuing medical expenses.  

In April 2014, the PMC sent a letter to the Veteran informing him that his disability award was terminated based on a change in his dependency information that was received on April 4, 2013.  The letter stated that the Veteran created an overpayment because his income of $31,758.00 was higher than the amount set by law of $16,334.00.  The letter explained that they decided to deduct $10,636.00 of medical expenses instead of the $41,157.00 that all the previous letters had stated.  A follow up letter was sent to the Veteran in May 2014, stating that he owed the VA $2,514.00 in overpayment, which is equal to the amount he received in VA non-service connected pension benefits in January 2013 and February 2013.  

After a careful review of the evidence, the Board finds there was no legal entitlement to the additional benefits received.  Based upon the Veteran's statements, medical expense report and invoices for the pertinent time period some of the expenses were paid in 2013 and were therefore not included.  However, the Board finds that the creation of the overpayment was not valid and is solely the responsibility of the PMC.  The PMC had ample time to review the Veteran's application for pension benefits on the first instance.  The PMC was very detailed in its December 2012 letter regarding what evidence they reviewed in the award of the grant, and specifically how the PMC calculated the Veteran's income for VA purposes, to include deductions for medical expenses.  Then the PMC decided to terminate the Veteran's pension payments due to the death of his spouse in February 2013, which was valid, but also requested that the Veteran repay the two months of benefits he received in January and February 2013, because they miscalculated his income for VA purposes.  

There is no evidence that the Veteran knew or should have known that the PMC miscalculated his income for VA pension benefit purposes, especially when the only change was the death of his spouse in late February 2013 and the Veteran promptly notified the RO of this change.  As such, the Board finds that the creation of the overpayment was solely the responsibility of the PMC and the Board finds that the overpayment is not valid as the PMC granted non-service connected pension benefits in December 2013 and erroneously determined that an overpayment had been created.  Accordingly, the overpayment at issue was not properly created, and the assessed debt of $2,514.00 is not valid and not owed by the Veteran.  

As there is no longer any overpayment of benefits, the question of a waiver of recovery of the overpayment is rendered moot, and the appeal will be dismissed.  

In effectuating a grant of this claim, the RO should determine whether the Veteran is due a refund of any portion of monies that he repaid to VA to satisfy his debt, or that VA withheld from additional benefits in an effort to satisfy the debt.





Duties to Notify and Assist 


The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in Barger v. Principi, 16 Vet. App. 132 (2002), the U. S. Court of Appeals for Veterans Claims (Court) held that the VCAA does not apply to waiver-of-overpayment claims, noting that the statute at issue in these type cases is found in Chapter 53, Title 38, of the United States Code, and that the provisions of the VCAA apply to a different Chapter (i.e., Chapter 51).



ORDER

The overpayment of $2,514.00 was not properly created, and to this extent, the appeal is granted.  

The appeal of the claim for a waiver of overpayment of VA disability benefits in the amount of $2,514.00 is dismissed.



____________________________________________
H.SEESEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


